DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies (KR 10-2015-0031116 filed on 5 March 2015; and JP 2014-216125 filed on 23 October 2014) have been received. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (Patent Application No. 14/812040 filed on 29 July 2015) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 October 2018, 12 December 2018, and 24 February 2020 have been considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“a signal processing device” in claims 1-10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

From applicant’s published specification:
[0086] While not restricted thereto, an exemplary embodiment can be embodied as computer-readable code on a computer-readable recording medium. The computer-readable recording medium is any data storage device that can store data that can be thereafter read by a computer system. Examples of the computer-readable recording medium include read-only memory (ROM), random-access memory (RAM), CD-ROMs, magnetic tapes, floppy disks, and optical data storage devices. The computer-readable recording medium can also be distributed over network-coupled computer systems so that the computer-readable code is stored and executed in a distributed fashion. Also, an exemplary embodiment may be written as a computer program transmitted over a computer-readable transmission medium, such as a carrier wave, and received and implemented in general-use or special-purpose digital computers that execute the programs. Moreover, it is understood that in exemplary embodiments, one or more units of the above-described apparatuses and devices can include circuitry, a processor, a microprocessor, etc., and may execute a computer program stored in a computer-readable medium.

Therefore, “a signal processing device” as recited in claims 1-10 is understood to correspond to a processor/microprocessor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 5, the claim recites a series of steps or acts for measuring blood pressure. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 



These limitations describe a mental process as the skilled artisan is capable of looking at biophysical signal data (first/second detection signals) and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:

“...a sensor including a light source that emits light onto a living body, and a light receiver that receives light from the living body, the received light carrying a first detection signal and a second detection signal and being represented as a pulse wave, and a signal processing device... outputting the first detection signal based on light of a first wavelength range and the second detection signal based on light of a second wavelength range which is shorter than the first wavelength range...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claim 1 recites mirrored limitations in apparatus form and is not patent eligible for substantially similar reasons.
Dependent claims 2-4 and 6-10 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-10 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inukai et al. (US PG Pub. No. 2007/0016085) (hereinafter “Inukai), Chen et al (US PG Pub. No. 2012/0215118), and Chod et al. (US PG Pub. No. 2016/0128582) (hereinafter “Chod”).
	With respect to claims 1 and 5, Inukai teaches a blood pressure measuring apparatus and method comprising: 
a sensor including a light source that emits light onto a living body (pulse wave detector 10 in Fig. 1; par.0024 “light-emitting element”), and a light receiver that receives light from the living body (par.0024 “light-receiving element”), the received light carrying a first detection signal and a second detection signal and being represented as a pulse wave (par.0024; understood that multiple signals are received by light-receiving element); and 
a signal processing device (pulse wave propagation time calculator 30 in Fig. 1) configured to extract a first feature point and a second feature point of the pulse wave based on the first detection signal and the second detection signal (par.0029 “time difference between the feature points of these waveforms, e.g., the peak values”) and convert a feature amount of the pulse wave to a blood pressure value based on the extracted first feature point and the extracted second feature point of the pulse wave (abstract “pulse wave propagation time is calculated from the progressive wave component and reflected wave component, and blood pressure is calculated on the basis of this pulse wave propagation time”).
However, Inukai does not explicitly teach the light source is further configured to output the first detection signal based on light of a first wavelength range and the second detection signal based on light of a second wavelength range that is shorter than the first wavelength range; and the signal processing device is further configured to extract the first feature point based on a systolic blood pressure (SBP) that is based on the first detection signal in a first duration of the pulse wave, extract the second feature 
Chen teaches the light source is further configured to output the first detection signal based on light of a first wavelength range and the second detection signal based on light of a second wavelength range that is shorter than the first wavelength range (par.0021 “emitter 30 capable of emitting one or more wavelengths of light, e.g., RED and/or infrared (IR) light, into the tissue of a patient... used to calculate physiological parameters, such as blood oxygen saturation and pulse rate, in addition to tracking the emergence of the plethysmographic waveform by the monitor 14 and/or the blood pressure monitor 16”).
Chod teaches the signal processing device is further configured to extract the first feature point based on a systolic blood pressure (SBP) that is based on the first detection signal in a first duration of the pulse wave, extract the second feature point based on the second detection signal in a second duration which is a duration different from the first duration, and convert the feature amount into the blood pressure value based on the first and second feature points (abstract “determining systolic and diastolic blood pressure where the set of received data of each curve of the plethysmographic curve gained from the unit for monitoring the life functions in a shape of the ring and/or the earring is divided into individual segments that respond to one heartbeat of the measured subject and after processing there are selected and recalculated segments meeting the defined criteria”; par.0021).

With respect to claims 2 and 6, Chod teaches the second feature point comprises a maximum value and a minimum value of the pulse wave (par.0021). PHOSITA would have had predictable success modifying Inukai to identify maximum and minimum values of the pulse wave in order to eliminate the saturated signal from further evaluation, as evidence by Chod (see par.0021).
With respect to claims 4 and 8, Chen teaches the light source is further configured to alternately emit the light of the first wavelength range during the first duration and the light of the second wavelength range during the second duration (par.0021; understood that when one or more wavelengths of light are utilized, this is done so alternately, i.e. not at the same time). PHOSITA would have had predictable 
With respect to claim 9, Chod teaches the extracting the second feature point comprises obtaining the feature amounts by extracting the second feature point respectively in each cycle of the pulse wave, and averaging the feature amounts (par.0040 “making an average from the subsequent values”). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Inukai to perform averaging of feature amounts in order to calculate blood pressure from optical signals, as evidence by Chod.
With respect to claim 10, Chod teaches the extracting the second feature point comprises excluding a cycle from which at least one of a maximal value and a minimal value is not extracted due to noise, from the converting to the blood pressure (par.0021). PHOSITA would have had predictable success modifying Inukai to identify maximum and minimum values of the pulse wave in order to eliminate the saturated signal (noise) from further evaluation, as evidence by Chod (see par.0021).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inukai, Chen, and Chod, as applied to claims 1 and 5 above, in further view of Gladshtein et al. (2015/0216425 A1) (hereinafter “Gladshtein”).

However, Inukai, Chen, and Chod do not explicitly teach the light of the second wavelength range is green light.
Gladshtein teaches the light of the second wavelength range is green light (par.0138).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Inukai, Chen, and Chod to utilize a green light emitter in order to obtain optical measurements from smaller blood vessels, as evidence by Gladshtein (par.0138). Additionally, PHOSITA would have had added motivation to combine Inukai, Chen, Chod, and Gladshtein to arrive at the claimed invention as all the references pertain to the same narrow field of endeavor, i.e. determining blood pressure via light emitter.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/           Primary Examiner, Art Unit 3791